 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ERIC BASS,                                          No. 2:17-cv-1938 DB P
11                       Plaintiff,
12           v.                                           ORDER REFERRING CASE TO POST-
                                                          SCREENING ADR PROJECT AND
13    THOMAS FERRARA, et al.,                             STAYING CASE FOR 120 DAYS
14                       Defendants.
15

16          Plaintiff is a state prisoner, proceeding without counsel. The U.S. Marshal has

17   accomplished service of process on one defendant.

18          The undersigned is referring all post-screening civil rights cases filed by pro se state

19   inmates to the Post-Screening ADR (Alternative Dispute Resolution) Project in an effort to

20   resolve such cases more expeditiously and less expensively. Defense counsel from the Office of

21   the California Attorney General has agreed to participate in this pilot project. No defenses or

22   objections shall be waived by their participation.

23          As set forth in the screening order, plaintiff has stated a potentially cognizable civil rights

24   claim. Thus, the court stays this action for a period of 120 days to allow the parties to investigate

25   plaintiff’s claims, meet and confer, and then participate in a settlement conference.

26   ////

27   ////

28   ////
                                                          1
 1            There is a presumption that all post-screening prisoner civil rights cases assigned to the

 2   undersigned will proceed to settlement conference.1 However, if after investigating plaintiff’s

 3   claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor,

 4   defense counsel in good faith finds that a settlement conference would be a waste of resources,

 5   defense counsel may move to opt out of this pilot project.

 6            By filing the attached notice within thirty days, plaintiff shall indicate his preference to

 7   appear in person or by videoconference, if available. Failure to timely file such notice will result

 8   in the issuance of a writ for plaintiff’s appearance in person. Once plaintiff has returned the

 9   notice or the time for doing so has passed, the court will proceed to schedule the settlement

10   conference.

11            Once the settlement conference is scheduled, at least seven days prior to the conference,

12   the parties shall submit to the settlement judge a confidential settlement conference statement.

13   The parties’ confidential settlement conference statements shall include the following: (a) names

14   and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a short

15   procedural history; (d) an analysis of the risk of liability, including a discussion of the efforts

16   made to investigate the allegations; and (e) a discussion of the efforts that have been made to

17   settle the case. Defendant shall e-mail the settlement conference statement to the settlement

18   judge’s e-mail box for proposed orders, available on the court’s website. Plaintiff shall place his

19   settlement conference statement in the U.S. mail addressed to the settlement conference judge,

20   United States District Court, 501 I Street, Sacramento, CA 95814. Plaintiff shall mail his
21   settlement conference statement so that it is received by the court at least seven days before the

22   settlement conference.

23            Because the California Department of Corrections and Rehabilitation (“CDCR”) is

24   required to apply any settlement funds to cover plaintiff’s restitution obligations, if any, plaintiff

25   is advised that the CDCR is required to provide the Office of the Attorney General with copies of

26   plaintiff’s inmate statement reports.
27

28   1
         If the case does not settle, the court will set a date for the filing of a responsive pleading.
                                                             2
 1           In accordance with the above, IT IS HEREBY ORDERED that:

 2           1. This action is stayed for 120 days to allow the parties an opportunity to settle their

 3   dispute before the discovery process begins. Except as provided herein or by subsequent court

 4   order, no other pleadings or other documents may be filed in this case during the stay of this

 5   action. The parties shall not engage in formal discovery, but the parties may elect to engage in

 6   informal discovery.

 7           2. Within thirty days from the date of this order, plaintiff shall file the attached notice

 8   informing the court how he wishes to appear at the settlement conference. If plaintiff does not

 9   file the notice, the court will issue a writ for plaintiff to appear in person.

10           3. At least seven days prior to the settlement conference, each party shall submit a

11   confidential settlement conference statement, as described above, to the settlement judge.

12   Defendant shall e-mail the settlement conference statement to the settlement judge’s proposed

13   orders e-mail address. Plaintiff shall place his settlement conference statement in the U.S. mail

14   addressed to the settlement judge, United States District Court, 501 I Street, Sacramento, CA

15   95814. Plaintiff shall mail his settlement conference statement so that it is received by the court

16   at least seven days before the settlement conference.

17           4. If a settlement is reached at any point during the stay of this action, the parties shall file

18   a Notice of Settlement in accordance with Local Rule 160.

19           5. The Clerk of the Court shall serve copies of (a) plaintiff’s complaint (ECF No. 1), (b)

20   the screening order (ECF No. 9), and (c) the instant order, on Supervising Deputy Attorney
21   General Christopher Becker.

22           6. The parties remain obligated to keep the court informed of their current addresses at all

23   times during the stay and while the action is pending. Any change of address must be reported

24   promptly to the court in a separate document captioned for this case and entitled “Notice of

25   Change of Address.” See L.R. 182(f).

26   ////
27   ////

28   ////
                                                          3
 1             7. The California Department of Corrections and Rehabilitation shall provide to the

 2   Office of the Attorney General copies of plaintiff’s inmate statement reports.

 3

 4   Dated: March 1, 2019

 5

 6

 7

 8
     DLB:12
 9   DLB:1/Orders/Prisoner.Civil.Rights/bass1938.adr.post waiver.db

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                      4
 1

 2

 3                                    UNITED STATES DISTRICT COURT

 4                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 5

 6    ERIC BASS,                                        No. 2:17-cv-1938 DB P
 7                       Plaintiff,
 8           v.                                         NOTICE RE: PLAINTIFF’S APPEARANCE
                                                        AT SETTLEMENT CONFERENCE (POST-
 9    THOMAS FERRARA, et al.,                           SCREENING ADR PROJECT)
10                       Defendants.
11

12          As required by court order, the plaintiff notifies the court of the following election:

13

14   _____ Plaintiff would like to participate in the settlement conference in person.

15          OR

16   _____ Plaintiff would like to participate in the settlement conference by video conference.

17
     DATED:
18
                                                           ________________________________
19                                                         Plaintiff
20
21

22

23

24

25

26
27

28
                                                       1
